FULL TEXT.
FARR, J.
Plaintiff in error was charged in the Court of Domestic Relations of the County of Mahon-ing, with contributing to the delinquency of one William Ewing, in this, that he did cause said minor to be in possession of intoxicating liquor. The cause was heard in said court and resulted in a finding of guilty and a sentence being imposed. The only question raised here is as to the sufficiency of the affidavit.
Section 1654 GC., provides, in part, as follows:
“Whoever causes a child, or aids or abets, induces, causes, encourages or contributes to the dependency, neglect or delinquency as herein defined, etc., shall be punished as provided.”
Section 1644 GC., provides, also, in part, as follows:
“Delinquent child defined. For the purpose of this chapter, the words ‘delinquent child’ include a child under eighteen years of age, who violates a law of this. state.”
It therefore becomes clear that if Summers caused Ewing to be in possession of intoxicating liquor, that he caused him to violate the prohibition laws of the State of Ohio. Therefore, there can be no question but what the affidavit was sufficient, and there being no other issues raised it follows that the judgment of conviction must be affirmed and it is so ordered.
(Thomas and Williams, JJ., concur.)